Case 18-18571        Doc 23     Filed 12/05/18     Entered 12/05/18 10:59:03          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-18571
         Carolyn Prater

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/29/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/28/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,646.64.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18571       Doc 23      Filed 12/05/18    Entered 12/05/18 10:59:03              Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor                  $0.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                        $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $0.00
     Court Costs                                                         $0.00
     Trustee Expenses & Compensation                                     $0.00
     Other                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                    $0.00

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                               Class   Scheduled      Asserted     Allowed          Paid          Paid
 CNAC JOLIET                    Secured       12,257.10            NA             NA           0.00        0.00
 FED LOAN SERVICING             Unsecured           0.00           NA             NA           0.00        0.00
 ALLTRAN EDUCATION INC          Unsecured      1,771.00            NA             NA           0.00        0.00
 CITY OF AURORA                 Unsecured         280.00           NA             NA           0.00        0.00
 CITY OF CHICAGO                Unsecured         244.00           NA             NA           0.00        0.00
 COMCAST                        Unsecured      1,545.00            NA             NA           0.00        0.00
 CONVERGENT OUTSOURCING/COMC Unsecured         1,545.00            NA             NA           0.00        0.00
 CONVERGENT OUTSOURCING/GEOR Unsecured            100.00           NA             NA           0.00        0.00
 CRD PRT ASSO/COMED             Unsecured         879.00           NA             NA           0.00        0.00
 CREDIT MANAGEMENT LP/COMCAST Unsecured           173.00           NA             NA           0.00        0.00
 EASY ACCEPT                    Unsecured      5,918.00            NA             NA           0.00        0.00
 FIRST PREMIER BANK             Unsecured         390.00           NA             NA           0.00        0.00
 HEARTLAND BANK AND TRUST       Unsecured         387.00           NA             NA           0.00        0.00
 ILLINOIS TOLLWAY               Unsecured      1,000.00            NA             NA           0.00        0.00
 LAKE COUNTY BUSINESS BUREAU Unsecured            188.00           NA             NA           0.00        0.00
 MBB                            Unsecured         397.00           NA             NA           0.00        0.00
 NCC BUSINESS SVCS INC          Unsecured      3,042.00            NA             NA           0.00        0.00
 RGS FINANCIAL/TCF NATIONAL BAN Unsecured         143.00           NA             NA           0.00        0.00
 SOUTHWEST CREDIT/TMOBILE       Unsecured         742.00           NA             NA           0.00        0.00
 SYNCB/WALMART                  Unsecured         500.00           NA             NA           0.00        0.00
 TCF                            Unsecured         143.00           NA             NA           0.00        0.00
 TRUST REC/NIPSCO               Unsecured         188.00           NA             NA           0.00        0.00
 WORLD FINANCE CORP             Unsecured         476.00           NA             NA           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18571        Doc 23      Filed 12/05/18     Entered 12/05/18 10:59:03              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
